Exhibit 10.1
 
EXCHANGE AGREEMENT
 
___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned  holds contractual and investment authority (each Account, as well
as the Undersigned if it is exchanging Existing Notes (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (the “Agreement”)
with PDL BioPharma, Inc. (the “Company”) on January __, 2012, whereby the
Holders will exchange (the “Exchange”) the Company’s 2.875% Convertible Senior
Notes due February 15, 2015 (the “Existing Notes”) for the Company’s new 2.875%
Series 2012 Convertible Senior Notes due February 15, 2015 (the “New Notes”)
that will be issued pursuant to the provisions of an Indenture dated as of
January 5, 2012 (the “Indenture”), between the Company and The Bank of New York
Mellon Trust Company, N.A., as Trustee (the “Trustee”).
 
On and subject to the terms hereof, the parties hereto agree as follows:
 
Article I:  Exchange of the Existing Notes for New Notes
 
At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following Existing Notes, and
in exchange therefor the Company hereby agrees to issue to the Holders the
principal amount of New Notes described below:

 
Principal Amount of Existing Notes to be Exchanged:
$

 
(the “Exchanged Notes”).

 
Principal Amount of New Notes to be Issued in the Exchange:
$

 
(the “Holders’ New Notes”).

 
The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement.  At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Notes free and
clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”), together with any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Exchanged Notes free and
clear of any Liens, and (b) the Company shall deliver to each Holder the
principal amount of Holders’ New Notes specified on Exhibit A hereto (or, if
there are no Accounts, the Company shall deliver to the Undersigned, as the sole
Holder, the Holders’ New Notes specified above); provided, however, that the
parties acknowledge that the delivery of the Holders’ New Notes to the Holder
may be delayed due to procedures and mechanics within the system of the
Depository Trust Company and that such delay will not be a default under this
Agreement so long as (i) the Company is using its best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) such delay
is no longer than three business days, and (iii) interest shall accrue on such
New Notes from the last interest payment date to which interest has been paid on
the Existing Notes.  Simultaneously with or after the Closing, the Company may
issue New Notes to one or more other holders of outstanding Existing Notes or to
other investors, subject to the terms of the Indenture.
 
Article II:  Covenants, Representations and Warranties of the Holders
 
Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.1      Power and Authorization.  The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby.  If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes, and (iii) the principal amount of Holders’ New Notes
to be issued to such Account in respect of its Exchanged Notes.
 
Section 2.2      Valid and Enforceable Agreement; No Violations.  This Agreement
has been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”).  This
Agreement and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (i) the Undersigned’s or the Holder’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or the Holder is a party or by which the Undersigned or the Holder
or any of their respective assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Undersigned or the Holder.
 
Section 2.3     Title to the Exchanged Notes.  The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes).  The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker).  The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights in
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes.  Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.
 
Section 2.4     Accredited Investor.  The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).
 
Section 2.5    No Affiliate Status.  The Holder is not, and has not been during
the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company.  To its knowledge, the Holder
did not acquire any of the Exchanged Notes, directly or indirectly, from an
Affiliate of the Company.
 
Section 2.6    No Illegal Transactions.  Each of the Undersigned and the Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving any of the Company’s securities) since the time that the
Undersigned was first contacted by either the Company or any other person
regarding the Exchange, this Agreement or an investment in the New Notes or the
Company.  Each of the Undersigned and the Holder covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the time the transactions contemplated
by this Agreement are publicly disclosed.  “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated
brokers.  Solely for purposes of this Section 2.6, subject to the Undersigned’s
and the Holder’s compliance with their respective obligations under the U.S.
federal securities laws and the Undersigned’s and the Holder’s respective
internal policies, (a) “Undersigned” and “Holder” shall not be deemed to include
any employees, subsidiaries or affiliates of the Undersigned or the Holder that
are effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holder's respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account that was effected without
the advice or participation of, or such Account’s receipt of information
regarding the Exchange provided by, the Undersigned.
 
 
2

--------------------------------------------------------------------------------

 
Section 2.7   Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives, except for (A) the
publicly available filings and submissions made by the Company with the SEC
under the Exchange Act, and (B) the representations and warranties made by the
Company in this Agreement.
 
Article III:  Covenants, Representations and Warranties of the Company
 
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.
 
Section 3.1   Power and Authorization.  The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Exchange contemplated hereby.
 
Section 3.2   Valid and Enforceable Agreements; No Violations.  This Agreement
and the Indenture have been duly executed and delivered by the Company and
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except that such
enforcement may be subject to the Enforceability Exceptions.  At the Closing,
the Indenture will govern the terms of the New Notes.  This Agreement, the
Indenture and consummation of the Exchange do not and will not violate, conflict
with or result in a breach of or default under (i) the charter, bylaws or other
organizational documents of the Company, (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company.
 
Section 3.3   Validity of the Holders’ New Notes.  The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holders’ New Notes will not be subject to any preemptive, participation,
rights of first refusal or other similar rights.  Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holders’ New Notes
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 3(a)(9) of the Securities Act, (b) will,
at the Closing, be free of any restrictions under federal securities laws on
resale by such Holder pursuant to Rule 144 promulgated under the Securities Act,
and (c) will be issued in compliance with all applicable state and federal laws
concerning the issuance of the Holders’ New Notes.
 
 
3

--------------------------------------------------------------------------------

 
Section 3.4   Validity of Underlying Common Stock.  The Holders’ New Notes will
at the Closing be convertible into shares of Common Stock, par value $0.01 per
share, of the Company (the “Conversion Shares”) in accordance with the terms of
the Indenture.  The Conversion Shares have been duly authorized and reserved by
the Company for issuance upon conversion of the Holders’ New Notes and, when
issued upon conversion of the Holders’ New Notes in accordance with the terms of
the Holders’ New Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
 
Section 3.5    Listing Approval.  At the Closing, the Conversion Shares shall be
listed on the NASDAQ Global Select Market.
 
Section 3.6    Disclosure.  On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange and certain other matters concerning the Company
(to the extent not previously publicly disclosed).
 
Article IV:  Miscellaneous
 
Section 4.1    Entire Agreement.  This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
 
Section 4.2    Construction.  References in the singular shall include the
plural, and vice versa, unless the context otherwise requires.  References in
the masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires.  Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof.  Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
 
Section 4.3    Governing Law.  This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
 
Section 4.4    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
 
[Signature Page Follows]


 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 



“UNDERSIGNED”:                                                                    
                                                                     
“COMPANY”:            PDL BIOPHARMA, INC.    (in its capacities described in the
first paragraph hereof)               By:      By:     Name:     Name:    
Title:      Title:    

 


 


 
 
 
Signature Pages to Exchange Agreement
[Name of Holder]
5
 
 

